Filed Pursuant to Rule 424(b) Registration Number 333-151366 MERGER PROPOSEDYOUR VOTE IS VERY IMPORTANT As we previously announced, the boards of directors of Triarc Companies, Inc. and Wendys International, Inc. have each approved a definitive merger agreement for an all-stock transaction in which Wendys shareholders will receive a fixed ratio of 4.25 shares of Triarc Class A common stock for each Wendys common share they own. When the merger is completed, Triarc will change its name to Wendys/Arbys Group, Inc., which we refer to as Wendys/Arbys. In connection with the merger, existing shares of Triarc Class B common stock, Series 1 will be converted into shares of Wendys/Arbys common stock on a one-for-one basis. Existing shares of Triarc Class A common stock will remain outstanding as shares of Wendys/Arbys common stock. Wendys/Arbys common stock is expected to be quoted on the New York Stock Exchange, which we refer to as the NYSE, under the symbol WEN. In the merger, approximately 377 million shares of Wendys/Arbys common stock will be issued to Wendys shareholders. Based on the number of outstanding shares of Triarc Class A common stock and Triarc Class B common stock, and the number of outstanding Wendys common shares as of August 5, 2008, Wendys shareholders are expected to hold approximately 80.6%, in the aggregate, of the outstanding Wendys/Arbys common stock following the completion of the merger. On April 23, 2008, the last full trading day before the merger agreement was signed, the closing sales price of Triarc Class A common stock, which trades on the NYSE under the symbol TRY, was $6.30 per share, the closing sales price of Triarc Class B common stock, which trades on the NYSE under the symbol TRY.B, was $6.50 per share, and the closing sales price of Wendys common shares, which trade on the NYSE under the symbol WEN, was $25.32 per share. For a discussion of the risks relating to the merger, see Risk Factors beginning on page28 . An annual meeting of Triarcs stockholders and a special meeting of Wendys shareholders are being held to approve the transactions and related matters contemplated by the merger agreement. Triarcs stockholders also will elect directors and act on other matters normally considered at Triarcs annual meeting. Information about these meetings and the merger is contained in this joint proxy statement/prospectus. We encourage you to read this entire joint proxy statement/prospectus carefully, as well as the annexes and information incorporated by reference. The Triarc board of directors unanimously recommends that the Triarc stockholders vote for the proposals to amend Triarcs certificate of incorporation and to approve the issuance of Wendys/ Arbys common stock, all of which are necessary to effect the merger. The Wendys board of directors unanimously (with four abstentions due to actual or perceived conflicts of interest) recommends that the Wendys shareholders vote for the proposal to adopt the merger agreement. Roland C. SmithChief Executive OfficerTriarc Companies, Inc. Kerrii B. AndersonChief Executive Officer and PresidentWendys International, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the merger described in this joint proxy statement/prospectus or the securities to be issued pursuant to the merger or determined that this joint proxy statement/prospectus is accurate or complete. Any representation to the contrary is a criminal offense. This joint proxy statement/prospectus is dated August 15, 2008 and, together with the accompanying proxy card and annual report for Triarc, is first being mailed to Triarc stockholders and Wendys shareholders on or about August 15, 2008. TRIARC COMPANIES, INC. 1155 Perimeter Center WestAtlanta, Georgia 30338 www.triarc.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Time: 11:00 a.m. local time on Monday, September15, 2008 Place: The Waldorf-Astoria Hotel, 301 Park Avenue, New York, New York 10022 Purpose:  To adopt the amendment to Triarcs certificate of incorporation to increase the number of authorized shares of Triarc Class A common stock to 1,500,000,000, in connection with the merger (shares of Triarc Class A common stock are referred to as Wendys/Arbys common stock following completion of the merger);  To adopt the amendment to Triarcs certificate of incorporation to convert each issued and outstanding share of Triarc Class B common stock into one share of Wendys/Arbys common stock and to provide that there shall only be one class of authorized common stock of Wendys/Arbys, in connection with the merger;  To adopt the amendment to Triarcs certificate of incorporation, in connection with the merger, to change the name of Triarc to Wendys/Arbys Group, Inc.;  To adopt the amendment to Triarcs certificate of incorporation, in connection with the merger, to prohibit the issuance of preferred stock of Wendys/Arbys to affiliates of Wendys/Arbys unless offered ratably to the holders of Wendys/Arbys common stock, subject to an exception in the event that Wendys/Arbys is in financial distress and the issuance is approved by the audit committee of Wendys/Arbys board of directors;  To adopt the amendment to Triarcs certificate of incorporation, in connection with the merger, to amend the definition of Interested Stockholder, which is used in the certificate of incorporation in connection with requiring increased stockholder approval thresholds for transactions with affiliates, to remove the exception for DWG Acquisition Group L.P., a dissolved partnership formerly controlled by Nelson Peltz and Peter W. May, Triarcs non- executive Chairman and Vice Chairman, respectively, and its affiliates;  To adopt the amendment to Triarcs certificate of incorporation, in connection with the merger, to provide that Wendys/Arbys board of directors shall not have the power or authority to amend, alter or repeal Section 3 of Article I of the Wendys/Arbys bylaws, as amended, which will provide that the headquarters of the Wendys brand will be in the greater Columbus, Ohio area for a ten-year period following the completion of the merger;  To adopt the amendment to Triarcs certificate of incorporation, in connection with the merger, to provide that the purpose of Wendys/Arbys, subject to certain exceptions for acquisitions of businesses that derive at least a majority of their revenue, EBITDA or operating income from the restaurant business and for non-restaurant business assets owned by Triarc or Wendys as of the effective date of the amendment, is to engage in the restaurant business and complementary, incidental or ancillary businesses; (A copy of Triarcs current certificate of incorporation and a copy of the form of amendment to Triarcs certificate of incorporation described above are attached as Annexes D and E, respectively, to this joint proxy statement/prospectus. For more details about the proposed amendment, see The Amendment to Triarcs Certificate of Incorporation.)  To approve the issuance of Wendys/Arbys common stock, pursuant to the Agreement and Plan of Merger, dated as of April 23, 2008, among Triarc, Green Merger Sub, Inc., a wholly-owned subsidiary of Triarc, and Wendys, a copy of which is attached as Annex A to this joint proxy statement/prospectus, in connection with the merger;  To approve any motion to adjourn the Triarc annual meeting to another time or place, if necessary, to solicit additional proxies if there are insufficient votes at the time of the Triarc annual meeting to approve the proposals related to the merger;  To elect eleven directors to hold office as specified in the accompanying joint proxy statement/ prospectus;  To approve an amendment to Triarcs Amended and Restated 2002 Equity Participation Plan to increase the number of shares reserved for issuance under the plan by an additional 7,400,000 shares of Triarc Class B common stock, prohibit the repricing of outstanding awards without prior stockholder approval and eliminate the ability of Triarc to grant reload option awards or stock options or SARs with exercise prices below fair market value on the date of grant;  To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2008; and  To conduct any other business that properly comes before the meeting and any adjournment or postponement of the meeting. Each of the first eight proposals listed above relating to the merger is conditioned upon approval of each of the other seven and the approval of each such proposal is required for completion of the merger. None of the seven proposals relating to the adoption of the amendment to Triarcs certificate of incorporation or the proposal to issue Wendys/Arbys common stock in the merger will be implemented unless all eight proposals related to the merger are approved by the Triarc stockholders and the merger is completed. This joint proxy statement/prospectus, including the annexes, contains further information with respect to the business to be transacted at the Triarc annual meeting. Record Date: Triarc stockholders of record at the close of business on August 5, 2008 may vote at the Triarc annual meeting. Your vote is important. Whether or not you plan to attend the annual meeting, please promptly complete and return your proxy card in the enclosed envelope, or authorize the individuals named on your proxy card to vote your shares by calling the toll-free telephone number or by using the Internet as described in the instructions included with your proxy card. By order of the board of directors, Atlanta, GeorgiaAugust 15, 2008 Nils H. Okeson Senior Vice President, General Counsel and Secretary
